OPINION OF THE COURT
Per Curiam.
Respondent, Richard M. Glazer, admitted as Richard Glazer, was admitted to the practice of law in the State of New York by the Second Judicial Department on March 29, 1961. At all *12times relevant herein, respondent has maintained an office for the practice of law within the First Judicial Department.
By motion dated October 24, 1995, the Departmental Disciplinary Committee sought an order pursuant to 22 NYCRR 603.4 (e) (1) (iii), immediately suspending respondent from the practice of law until further order of the Court based upon uncontested evidence of respondent’s professional misconduct which threatened the public interest. The Committee charged that respondent had deliberately misappropriated over $86,000 belonging to the beneficiaries of his client’s estate. The motion was granted by order entered March 19, 1996 (218 AD2d 411).
In an affidavit of resignation dated November 4, 1996, respondent has moved for permission to resign from the New York State Bar. Noting that there is a disciplinary proceeding pending against him involving allegations as set forth in the Committee’s interim suspension motion, respondent has acknowledged that he failed to pay beneficiaries the estate funds to which they were entitled, that he made full restitution after learning of the Committee’s investigation into the matter, and that he could not successfully defend himself on the merits against the Committee’s charges. Respondent has further acknowledged that his resignation is freely and voluntarily rendered, that he has not been subject to coercion or duress, and that he is fully aware of the implications of the tender of resignation. Staff Counsel of the Departmental Disciplinary Committee supports respondent’s affidavit of resignation, which complies with the requirements set forth in 22 NYCRR 603.11.
Accordingly, respondent’s motion to resign is granted, and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ., concur.
Motion granted, and respondent’s resignation accepted, effective immediately, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.